Per Curiam,
The petition of the appellants for an issue to quiet the title which they claim to the property in controversy was filed under the provisions of the Act of June 10, 1893, P. L. 415. That act requires two jurisdictional averments to appear in the petition — title and right of possession in the petitioner for the issue and denial thereof by the person or persons on whom the rule to show cause why the issue should not be granted is to be served. Upon the hearing *183of the rule in this case, the court below found on the testimony of H. M. Putt, one of the petitioners, that they were not in possession of the land. One of the jurisdictional averments in the petition was not true, and, as .the court below could have awarded an issue only if it had appeared upon the hearing of the rule that the facts averred in the petition were true, its order refusing the issue is affirmed.
Appeal dismissed at appellant’s costs.